DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,766,429) in view of Chen et al (US 2018/0308787).
Regarding claim 1, Kim (Fig. 2) discloses a method of manufacturing a semiconductor package, comprising; forming a lower redistribution layer 110; forming a conductive post 150s on the lower redistribution layer; mounting a semiconductor chip 130 on the lower redistribution layer; forming a molding member 145 on the lower redistribution layer, wherein an upper surface of the molding member 145 is at a level lower than an upper surface of the conductive post 150s; forming an insulating layer 147 (column 7, lines 24-27) on the molding member, wherein an upper surface of the insulating layer 147 is at a level higher than the upper surface of the conductive post;


Kim does not disclose the upper surface of the conductive post is exposed by etching.
However, Chen (Figs. 1E-1F) teaches a method of manufacturing a semiconductor package comprising: forming an insulating layer 170 ([0017]) on the molding member 160; and exposing the upper surface of the conductive post 120 by etching ([0018]).  Accordingly, it would have been obvious to modify the method of Kim by using etching as a method for exposing the upper surface of the conductive post because etching is one of known alternative methods that are commonly used for forming the upper surface of the insulating layer at a same level as the upper surface of the conductive post, as taught by Chen ([0018]). 
Regarding claim 4, Kim further discloses the forming of the molding member on the lower redistribution layer comprising: forming a first molding member 145 on the lower redistribution layer.
Kim does not disclose the first molding member including a first filler having a weight ratio in a range as claimed.
However, Chen (Figs. 1E-1F) further teaches the first molding member 160 including a filler ([0016]).  Accordingly, it would have been obvious to further modify the method of Kim by including a first filler in the molding member because as taught by Chen, the forming of such filler would improve surface smoothness and flatness of the molding member ([0016]).  It also would have been obvious to have the weight ratio of 
Regarding claims 5-6, Chen (Figs. 1E-1F) further teaches forming a first insulating layer 170 on the molding member, the first insulating layer 170 having a weight ratio of the second filler (i.e., no filler, [0017]) in the first insulating layer less than the weight ratio of the first filler in the first molding member 160. 
Chen does not disclose the first insulating layer 170 having a weight ratio of the second filler in a very small range of about 0.1 wt%. 
However, there is no evidence of record which indicates that the first insulating layer having a weight ratio of the second filler in a very small range would achieve unexpected result over the first insulating layer having no second filler.  Therefore, it would have been obvious to have the first insulating layer including no second filler or small amount of second filler because the first insulating layer would provide the same results of better coverage, better surface flatness, structural integrity and strength for the composite structure of the molding member, as taught by Chen ([0017]). 
Regarding claim 7, Chen further teaches the forming of the insulating layer on the molding member comprises: forming a first insulating layer on the molding member, the first insulating layer 170 comprising polyimide, epoxy, synthetic rubber, and/or benzocyclobutene (BCB) ([0017]).
Regarding claim 8, Kim (Fig. 2) discloses the forming of the conductive post 150s comprises: forming the conductive post having a cylindrical or polygonal shape on the lower redistribution layer 110.  

Kim does not disclose the upper surface of the conductive post is exposed by etching.
However, Chen (Figs. 1E-1F) teaches a method of manufacturing a semiconductor package comprising: forming an insulating layer 170 ([0017]) on the molding member 160; and exposing the upper surface of the conductive post 120 by etching ([0018]).  Accordingly, it would have been obvious to modify the method of Kim by using etching as a method for exposing the upper surface of the conductive post because etching is one of known alternative methods that are commonly used for forming the upper surface of the insulating layer at a same level as the upper surface of the conductive post, as taught by Chen ([0018]). 

Regarding claim 14, Kim further discloses the forming of the molding member on the lower redistribution layer comprising: forming a first molding member 145 on the lower redistribution layer.
Kim does not disclose the first molding member including a first filler having a weight ratio in a range as claimed.
However, Chen (Figs. 1E-1F) further teaches the first molding member 160 including a filler ([0016]).  Accordingly, it would have been obvious to further modify the method of Kim by including a first filler in the molding member because as taught by Chen, the forming of such filler would improve surface smoothness and flatness of the molding member ([0016]).  It also would have been obvious to have the weight ratio of the first filler in a range as claimed because the weight ratio of the first filler could be adjusted depending upon the desired filler particle size and the filler material, as taught by Chen ([0016]).
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chen et al as applied to claim 1 or 9 above, and further in view of Wang et al (US 10,177,058).

Kim does not disclose: coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask.
However, Wang (Fig. 1B) teaches a method comprising: coating a photoresist layer PR on the molding layer; aligning an alignment key M1 formed on a photomask M with the upper surface of the conductive post 230, and patterning the photoresist layer PR by using the photomask M.  Accordingly, it would have been obvious to further modify the method of Kim by coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask in order to align the openings formed in the photoresist layer with the exposed portions of the conductive posts.
Regarding claims 3 and 13, Kim (Fig. 2) further discloses: the forming of the upper redistribution pattern and the upper insulating pattern 120 comprises: forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns, wherein a lowermost portion 122s of the upper redistribution patterns is formed at a level higher than the upper surface of the insulating layer 147, and wherein a lower surface of the lowermost portion 122s of the upper redistribution patterns is formed at the same level as the upper surface of the insulating layer 147 and the upper surface of the conductive post 150s. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chen et al as applied to claim 9 above, and further in view of Yamano et al (US 7,884,484).
Kim (Fig. 2) further discloses electrically connecting a second connection terminal 132 electrically connected to the first semiconductor chip 130 to the lower redistribution layer 110, but Kim does not disclose attaching an adhesive layer on the lower redistribution layer.
However, Yamano (Fig. 3N) teaches a method comprising attaching an adhesive layer 110 on a lower redistribution layer 103 and between a semiconductor chip 109 and the lower redistribution layer 103.  Accordingly, it would have been obvious to further modify the method of Kim by forming an adhesive layer between the semiconductor chip and the lower redistribution layer because as is well known, such adhesive layer would serve to protect the second connection terminals or the semiconductor chip from external moisture and to fix the semiconductor chip on the lower redistribution layer. 
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,766,429) in view of Chen et al (US 2018/0308787) and Yamano (US 7,884,484).
Kim (Fig. 2) discloses a method of manufacturing a semiconductor package, comprising: forming a lower redistribution layer 110: forming a conductive post 150s on the lower redistribution layer; mounting a semiconductor chip 130 on the lower redistribution layer; forming a molding member 145 on the lower redistribution layer, wherein an upper surface of the molding member 145 is at a level lower than an upper 
Kim does not disclose the upper surface of the conductive post is exposed by etching.
However, Chen (Figs. 1E-1F) teaches a method of manufacturing a semiconductor package comprising: forming an insulating layer 170 ([0017]) on the molding member 160; and exposing the upper surface of the conductive post 120 by etching ([0018]).  Accordingly, it would have been obvious to modify the method of Kim by using etching as a method for exposing the upper surface of the conductive post because etching is one of known alternative methods that are commonly used for forming the upper surface of the insulating layer at a same level as the upper surface of the conductive post, as taught by Chen ([0018]). 
Kim does not disclose forming the lower redistribution layer 110 on a support substrate and separating the support substrate from the lower redistribution layer.
However, Yamano (Figs. 3N-3O) teaches a method comprising: forming a lower redistribution layer 103 on a support substrate 101 and separating the support substrate 101 from the lower redistribution layer 103.  Accordingly, it would have been obvious to further modify the method of Kim by forming the lower redistribution layer 110 on a 
Regarding claim 20, Kim does not disclose the first molding member including a first filler, the first insulating layer including a second filler, and the second filler having a weight ratio less than a weight ratio of the first filler. 
However, Chen (Figs. 1E-1F) teaches the first molding member 160 including a first filler ([0016]), and the first insulating layer 170 having a weight ratio of the second filler (i.e., no filler, [0017]) in the first insulating layer less than the weight ratio of the first filler in the first molding member 160. Accordingly, it would have been obvious to modify the method of Kim by including a first filler in the molding member, a second filler (or no second filler) in the first insulating layer, and the second filler having a weight ratio less than a weight ratio of the first filler because as taught by Chen, the forming of the first filler in the molding member and the second filler (or no second filler) in the first insulating layer would improve surface smoothness and flatness of the molding member ([0016]).  It also would have been obvious to have the weight ratios of the first filler and second filler in a range as claimed because the weight ratios of the first and second fillers could be adjusted depending upon the desired filler particle size and the filler material, as taught by Chen ([0016]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen et al and Yamano as applied to claim 16 above, and further in view of Wang et al (US 10,177,058).

Kim does not disclose: coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask.
However, Wang (Fig. 1B) teaches a method comprising: coating a photoresist layer PR on the molding layer; aligning an alignment key M1 formed on a photomask M with the upper surface of the conductive post 230, and patterning the photoresist layer PR by using the photomask M.  Accordingly, it would have been obvious to further modify the method of Kim by coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask in order to align the openings formed in the photoresist layer with the exposed portions of the conductive posts.
Regarding claims 18-19, Kim (Fig. 2) further discloses: forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns 120, wherein a lowermost portion 122s of the upper redistribution pattern is formed extending in a direction parallel to a direction in which the upper surface of the insulating layer 147 extends, wherein the lowermost portion 122s of the upper redistribution pattern is formed flat and is not bent toward the conductive post, and wherein a portion of the lowermost portion 122s of the upper redistribution pattern is formed to contact the upper surface of the conductive post 150s; and forming a plurality of upper redistribution 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHAT X CAO/Primary Examiner, Art Unit 2817